DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a monolithic closure rod comprising: a monolithic closure rod comprising: a proximal shank portion in communication with a knob, wherein the proximal shank portion is configured to linearly actuate relative to a body assembly on which the knob is disposed in response to rotation of the knob; a distal trocar portion configured to selectively couple with an anvil in order to actuate the anvil relative to an end effector; and a band portion comprising a first transition portion and a flexible intermediate portion, wherein the first transition portion comprises a concave surface defined by a proximal arched perimeter portion and a distal perimeter portion, wherein the proximal arched perimeter portion terminates distally into a first end point and a second end point, wherein the distal perimeter portion extends transversely between the first end point and the second end point, wherein the first transition portion extends into a distal end of the proximal shank portion, wherein the concave surface of the first transition portion directly couples the flexible intermediate portion with the distal end of the proximal shank portion.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claims 15 and 20, the prior art taken alone or in combination fails to disclose or render obvious a monolithic closure rod configured to actuate relative to a body assembly in response to movement of an adjustment member/knob associated with the body assembly, the monolithic closure rod comprising: a proximal shank portion in communication with the adjustment member/knob; a distal trocar portion configured to selectively couple with an anvil in order to actuate the anvil relative to an end effector; and a band portion coupled to the proximal shank portion via a first transition portion, wherein the first transition portion comprises a pair of distally facing concave surfaces coupling the proximal shank portion with the band portion.
The combination of these limitations makes independent claims 15 and 20 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731